Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/11/22 have been fully considered but they are not persuasive.
Applicant argues that Canalizo in view of Richard does not teach “a dissolvable shroud having a gas lift valve or anything else within the dissolvable shroud's throughbore as claimed in applicant's independent claim 1”.
The examiner disagrees because “Richard teaches a dissolvable shroud (Richard; sequence of Fig. 1 and 3; degradation material layer 30; col. 7:27-37 "layer 30 is intended to protect the tool 32 ... during run-in and placement of the tool 32 in the borehole 14") having a throughbore (Richard; Fig. 1; degradation material layer 30).”. The examiner uses broadest reasonable interpretation (BRI) to interpret the claim term “shroud” to mean “something that covers, screens, or guards, such as a layer of something that covers or surrounds something”. Since the degradation material layer 30 covers and guards the exterior surface of a downhole tool 32, the degradation material layer 30 is a shroud for the downhole tool 32. The claim term “shroud” does not preclude the shroud structure from being a layer.
Applicant’s arguments regarding the dependent claims are similarly refuted as described above.
The previous drawing objection(s) has/have been addressed and is/are withdrawn.
The previous specification objection(s) has/have been addressed and is/are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canalizo US3362347 in view of Richard et al. US8342240.
Regarding independent claim 1, Canalizo discloses, in Figures 1-4,
A gas lift system (Canalizo; Fig. 1-4; gas lift system 10) comprising (Canalizo; Fig. 1-4): a mandrel (Canalizo; Fig. 1 and 3; tubing string 12) having a first port (Canalizo; Fig. 3; port 92) and a lug (Canalizo; Fig. 1 and 3; injection lug 84), wherein the lug has a bore (Canalizo; Fig. 1 and 3; injection flow passage 91), a gas lift valve (Canalizo; Fig. 1 and 3; gas lift valve GLV 13) having a second port (Canalizo; Fig. 1 and 3; inlet port 83), wherein the first port (Canalizo; Fig. 1 and 3), the bore (Canalizo; Fig. 1 and 3), the gas lift valve (Canalizo; Fig. 1 and 3), and the second port provide a flow path (Canalizo; Fig. 1 and 3) between an exterior of the mandrel (Canalizo; Fig. 1 and 3) and an interior of the mandrel (Canalizo; Fig. 1 and 3).
Canalizo does not disclose a dissolvable shroud having a throughbore, wherein the dissolvable shroud is placed upon the gas lift valve such that the gas lift valve extends into the throughbore of the dissolvable shroud such that the flowpath is temporarily blocked by the shroud.
Richard teaches a dissolvable shroud (Richard; sequence of Fig. 1 and 3; degradation material layer 30; col. 7:27-37 “layer 30 is intended to protect the tool 32… during run-in and placement of the tool 32 in the borehole 14”) having a throughbore (Richard; Fig. 1; degradation material layer 30) (The examiner uses broadest reasonable interpretation (BRI) to interpret the claim term “shroud” to mean “something that covers, screens, or guards, such as a layer of something that covers or surrounds something”. Since the degradation material layer 30 covers and guards the exterior surface of a downhole tool 32, the degradation material layer 30 is a shroud for the downhole tool 32. The claim term “shroud” does not preclude the shroud structure from being a layer.).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the gas lift system as taught by Canalizo to include a dissolvable shroud as taught by Richard and yield the dissolvable shroud is placed upon the gas lift valve such that the gas lift valve extends into the throughbore of the dissolvable shroud such that the flowpath is temporarily blocked by the shroud for the purpose of protecting the gas lift valve during run-in and placement of the gas lift valve (Richard; Fig. 1; col. 7:27-37 “layer 30 is intended to protect the tool 32… during run-in and placement of the tool 32 in the borehole 14”).

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canalizo US3362347 in view of Richard et al. US8342240 as applied to claim(s) 1 above, and further in view of Watkins et al. US20200095845.
Regarding claims 2-4, Canalizo in view of Richard teaches wherein, the shroud (Richard; sequence of Fig. 1 and 3; degradation material layer 30; col. 7:27-37 “layer 30 is intended to protect the tool 32… during run-in and placement of the tool 32 in the borehole 14”).
Canalizo in view of Richard does not teach wherein, the shroud is dissolvable aluminum; wherein, the shroud is dissolvable magnesium; and wherein, the shroud is polylactic acid.
Watkins teaches dissolvable aluminum, dissolvable magnesium, and polylactic acid (Watkins; [0074] dissolvable barrier is aluminum, or magnesium, or polylactic acid and the material is selected based on requirements for material strength and dissolvability/solubility as known to those skilled in the art).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the material of the shroud as taught by Canalizo in view of Richard to be dissolvable aluminum, or dissolvable magnesium, or polylactic acid as taught by Watkins for the purpose of providing sufficient strength or durability to protect the gas lift valve during run-in and placement of the gas lift valve (Richard; Fig. 1; col. 7:27-37 “layer 30 is intended to protect the tool 32… during run-in and placement of the tool 32 in the borehole 14”) (Watkins; [0074] dissolvable barrier is aluminum, or magnesium, or polylactic acid and the material is selected based on requirements for material strength and dissolvability/solubility as known to those skilled in the art).
Also, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the material of the shroud as taught by Canalizo in view of Richard to be dissolvable aluminum, or dissolvable magnesium, or polylactic acid as taught by Watkins since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)) (MPEP 2144.07). It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. The motivation for making the modification is for the purpose of providing sufficient strength or durability to protect the gas lift valve during run-in and placement of the gas lift valve (Richard; Fig. 1; col. 7:27-37 “layer 30 is intended to protect the tool 32… during run-in and placement of the tool 32 in the borehole 14”) (Watkins; [0074] dissolvable barrier is aluminum, or magnesium, or polylactic acid and the material is selected based on requirements for material strength and dissolvability/solubility as known to those skilled in the art).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	7/25/22